Title: John Adams to Abigail Adams, 28 October 1775
From: Adams, John
To: Adams, Abigail


     
      My dear
      
       Octr. 28. 1775
      
     
     The Fall of Dr. Church, has given me many disagreable Reflections, as it places human Nature itself in a Point of bad Light, but the Virtue, the sincerity, the Honour, of Boston and Massachusetts Patriots in a worse.—What shall We say of a Country which produces such Characters as Hutchinson and Church?—However to turn my Attention from this detestible Subject to another more agreable. Congress has appointed instead of Church, Dr. Morgan of this City whose Character I will pourtray for your Satisfaction.
     The Gentleman appointed Director and surgeon general of the Hospital, is John Morgan M.D. Fellow of the Royal Society at London; Correspondent of the Royal Academy of Surgery at Paris; Member of the Arcadian Belles Lettres Society at Rome; Licentiate of the Royal Colledges of Physicians in London and in Edinburgh; and Professor of the Theory and Practice of Medicine in the Colledge of Philadelphia.
     This Gentleman was one of the first who received their Education in the Colledge in this City, and served an Apprenticeship of six Years with Dr. John Redman an eminent Phisician, here, during one whole Year of which he put up the Prescriptions of all the Phisicians who attended the public Hospital here, who were all eminent. After this the Dr. entered the Army and served four Years under Generals Moncton, Forbes and Stanwix, where he had an entensive Practice, in the Army among all Kinds of Diseases. Five years after, he left the Army he spent in Europe, under the most celebrated Masters in every Branch of Medicine. During this Period he visited the principal Cities and Seats of Science in Great Britain, Holland, France and Italy.
     Returning from his Travels, he was chosen Professor of Medicine in the Colledge in this City, where he has constantly read Lectures every Winter, and for many Years practiced among the Citizens.
     Dr. Morgans moral Character is very good, and his manners are civil, decent, and agreable. He married a sister of the Lady of our Chaplain, Mr. Dushe, who is new Rector of the three united Churches in this City. A sister of the Doctors is married to Mr. Stillman the Antipaedobaptist lately in Boston, now in this Place.
     Thus I hope We shall hear no Complaint that this Place is not now well filled.
     Jealousy and Envy spare nobody. Some have whispered that the Dr. is a little Visionary in Theory and Practice. But all agree that he is attentive, vigilant and laborious for the good of his Patients in a great Degree, and he is said to be a pious Man.
    